10/05/2021


             IN THE SUPREME COURT OF THE STATE OF MONT11                        LED   Case Number: PR 06-0544


                                        PR 06-0544
                                                                             OCT 0 5 2021
                                                                           Bovven Greenwood
                                                                         Clerk of Supreme Court
IN RE PETITION OF TYSON E. LOGAN FOR                                        State of Montana
REINSTATEMENT TO ACTIVE STATUS IN THE                                      ORDER
BAR OF MONTANA



       Tyson E. Logan has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Tyson E. Logan was placed on inactive status on May 15, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Logan has provided a letter from the State Bar certifying that
Logan has now completed all CLE requirements for that reporting year, in accordance with
Rule 13 of the CLE Rules. The Petition states that Logan is not currently subject to
disciplinary proceedings and has not committed any acts or omissions sanctionable under
the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Tyson E. Logan for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Logan shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this         day of October, 2021.
Justices